DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 3, 4, 6, 7, 9-11, 13, 15-25 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 13 have been considered but are moot because of the new grounds of rejection necessitated by amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, 10, 13, 15, 16, 18-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (US 2014/0200432), hereinafter “Banerji”, in view of Owens et al. (US 2010/0009324), hereinafter “Owens”. 
Re Claims 1, 23, 24, and 25, Banerji discloses a computer-implemented method (para. [0085] discloses program instruction sets directed to performing particular unified neurological-physiological rehabilitation and/or functional development operations), comprising the steps of: 
measuring one or more baselines of biobehavioral data of a user with one or more sensors (para. [0085], [0100], [0101] discloses (a) the acquisition, retrieval, processing, and/or analysis of a subject's mind signals and body signals; (b) the subject based or subject specific calibration of certain system parameters, which can include reference mind state parameters and reference body state parameters, para. [0006], [0013] discloses baseline or at rest brain wave); 
calibrating one or more behavioral risk thresholds of the user using the one or more sensors based on the one or more baselines of biobehavioral data of the user (para. [0085], [0100], [0101] discloses (a) the acquisition, retrieval, processing, and/or analysis of a subject's mind signals and body signals; (b) the subject based or subject specific calibration of certain system parameters, which can include reference mind state parameters and reference body state parameters); 
collecting one or more real-time biobehavioral data of the user with the one or more sensors (para. [0069] discloses monitoring or recording a subject’s mind signals and body signals in real time, [0092] discloses that mind state indicators can represent aspects of a subject's mental state at particular times (e.g., on a real time, near-real time, or periodic basis), and body state indicators can correspondingly represent aspects of the subject's body state at particular times, para. [0005]); 
upon determination that the one or more real-time biobehavioral data exceeds at least one of the one or more behavioral risk thresholds of the user, providing one or more recovery cues to a device of the user for presentment to the user (para. [0102] discloses during the course of the subject's engagement in functional development activity sequences, the subject is presented with biofeedback that can 1400 for adaptively adjusting functional development activity sequence parameters); 
measuring a response of the user to presentment of the one or more recovery cues (para. [0005], para. [0282], fig. 13 discloses a first process portion 1402 involves determining whether the subject's mind state is conducive or aligned with respect to activity or task performance, leaning, and/or developmental objectives, for instance, by determining whether one or more mind state alignment indicators MA(t) satisfy corresponding mind state alignment criteria such as meeting or exceeding threshold or minimum mind state alignment indicator values (e.g., MA threshold values) A second process portion 1404 involves determining whether the subject's body state BA(t) is conducive or aligned with respect to activity or task performance, learning, and/or developmental objectives, such as by determining whether one or more body state alignment indicators satisfy corresponding body state alignment criteria, such as meeting or exceeding threshold or minimum body state alignment indicator values (e.g., BA threshold values); [0281], [0282], fig 13 discloses presenting functional development activity sequence and looping back to mind state alignment determination); and 
based on the response of the user, modifying an exposure frequency of the one or more recovery cues (para. [0285] discloses a process portion 1430, 1410 involving determining whether an activity intensity is adjustable, a process portion 1444 involving decreasing an activity intensity level, and para. [0284] discloses a process portion 1424 involving increasing an activity intensity – all these adjustment of increasing/decreasing reads on “modifying an exposure frequency of the one or more recovery cues”).  


Banerji discloses presenting a relaxation sequence or routine that guides the subject toward a relaxed, at-rest, or baseline mind state (para. [0101]). The subject is instructed to follow exercises to attain or maintain a relaxed yet alert mind state (para. [0202], [0210]). Banerji discloses that mind state training routines includes presenting one or more of an audio and/or visual mental relaxation routine; music, sound, or rhythm therapy; and binaural audio signals to the subject in a manner that is expected to increase a likelihood that the subject’s neural firing patterns give rise to EEG measures or signal levels that can result in the subject’s realization of or return to mind state alignment (para. [0294], [0296], [0306], [0317]-[0322]). 
Banerji is silent regarding collecting one or more real-time biobehavioral data of the user while the user is experiencing a real-time relapse-inducing situation. Banerji is also silent regarding, prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior biobehavioral data of the user below the one or more behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation, wherein the prior relapse-inducing situation is associated with substance use, wherein the one or more recovery cues have personal meaning to the user, and wherein the one or more recovery cues were selected by the user before the user was subjected to the prior relapse-inducing situation. 
However, Owens discloses method and device for post clinical treatment of dependency relapses (title). Owens discloses the device and method used to bridge the transition from the relapse-inducing situation” and “prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior biobehavioral data of the user below the one or more behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation”. 
Owens further discloses that the prior relapse-inducing situation is associated with substance use (para. [0035], Relapse often stems from a change in environment from the safety of a rehabilitation clinic to a real-world environment which may be generally unsafe considering the patient's inability to cope with stress or exposure to family members' substance abuse. When relapse occurs, the patient must return to the rehabilitation center for treatment. It is an object of the present invention to bridge the transition from the rehabilitation center back to outside life and thus bring the best part of the treatment environment into the present.; para. [0044], selected recording to encourage against attempted substance abuse; para. [0022], para. [0039], addictive cues can be the viewing of certain ). 
Owen further discloses that the one or more recovery cues have personal meaning to the user (para. [0035], When tempted, the patient will access the recorded information to recover a soothing stimuli intended to address the temptation. This may be the voice of the therapist wishing the patient well, reminder of the prior treatment learning at the institution; para. [0044], The stimuli, now in the form of perceptible signals, include but are not limited to selected recorded portions of admission interviews, therapy sessions, the voice of therapist wishing the patient well, selected reminders of the lessons learned during rehabilitation to practice at home, selected recordings to encourage against attempted substance abuse, background music with a beat to coordinate with the patient's relaxed brainwaves, selected music to induce a state of anti-boredom and anti-anxiety, therapist voice message to induce a trans-like feeling or assist in regulating breathing and muscle relaxation, segments of the exit interview, and recorded peer good wishes.). 
Owen further discloses that the one or more recovery cues were selected by the user before the user was subjected to the prior relapse-inducing situation (para. [0041], The recordable signals may take the form of audio such as a voice, music or other sound, or image or video, or any combination thereof. The voice may be that of a therapist or any other voice which is effective in treating the patient, such as that from a portion of a particularly effective therapy session or interview of the patient. Para. [0044], selected recorded portions of admission interviews, therapy sessions, the voice of therapist wishing the patient well, selected reminders of the lessons learned during rehabilitation to practice at home, selected recordings to encourage against attempted substance abuse, therapist voice message to induce a trans-like feeling or assist in regulating breathing and muscle relaxation, segments of the exit interview, and recorded peer good wishes; para. [0039], personal data and information is taken from the patient at an admission interview.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Banerji, by collecting one or more real-time biobehavioral data of the user with the one or more relapse-inducing situation and providing one or more recovery cues to a device of the user for presentment to the user, wherein, prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior biobehavioral data of the user below the one or more behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation, wherein the prior relapse-inducing situation is associated with substance use, wherein the one or more recovery cues have personal meaning to the user, and wherein the one or more recovery cues were selected by the user before the user was subjected to the prior relapse-inducing situation, as taught by Owens, for the purpose of treatment of dependency relapse, teaching subject patient to identify addictive cues, exposing patient to perceptible treatment stimuli to treat dependency relapse, teaching patient to achieve a mental state of relaxation and clarity in the presence of the addicting cues, and identifying particularly effective treatment stimuli (fig. 2a, para. [0039]-[0041]). 
Re Claim 19, Banerji further discloses after presentment of the one or more recovery cues to the user, collecting second biobehavioral data (fig. 13 and para. [0281]-[0284] shows that after adjustment/presentation of functional development activity sequence, the process flow loops back to a first process portion 1402 that determines whether the subject’s mind state is conducive or aligned with respect to activity or task performance, learning, and/or developmental objectives by determining whether one or more mind state alignment indicators satisfy corresponding mind state alignment criteria such as meeting or exceeding threshold or minimum mind state alignment indicator values. A second process portion 1404 also determines body state alignment once process portion 1402 is satisfied; para. [0119] shows collecting biobehavioral data for mind state alignment during functional development activity, para. [0131] shows collecting biobehavioral data for body state alignment during functional development activity); and 

For the claim interpretation of Claims 19, 20, and 21, Examiner notes that in para. [0039] of the instant specification, determining efficacy of the one or more recovery cues is described in the context of comparing the collected biobehavioral data to “at least one of the one or more behavioral risk thresholds”, “e.g., to determine whether the recovery cue reduces the heart rate variability of the user below the predetermined threshold value”. Based on the disclosure of the instant application, “the efficacy” and “a predetermined efficacy threshold” have been interpreted such that if “the one or more recovery cues” brings “one or more real-time biobehavioral data of the user” below “at least one of the one or more behavioral risk thresholds of the user”, then such combination of recovery cues is considered “acceptable” in terms of “efficacy” and “a predetermined efficacy threshold”. If “the one or more recovery cues” does not bring “one or more real-time biobehavioral data of the user” below “at least one of the one or more behavioral risk thresholds of the user”, then such combination of recovery cues is considered “unacceptable” in terms of “efficacy” and “a predetermined efficacy threshold”. 
Re Claim 20, Banerji discloses that, upon determination that the efficacy meets a predetermined efficacy threshold, prioritizing the one or more recovery cues for future presentment to the user (para. [0284], fig. 13 discloses that in the event that the subject’s mind state and body state are each aligned 
Re Claim 21, Banerji discloses that, upon determination that the efficacy does not meet a predetermined efficacy threshold, removing the one or more recovery cues from the device of the user (para. [0285], fig. 13 discloses that in the event that one or both of the subject’s mind state and body state are not aligned with activity or task performance and/or learning, which has been interpreted to have not met the efficacy, if an activity intensity is adjustable, process 1444 decreases activity intensity sequence intensity, which is adjustment parameter subtracted from the existing activity intensity as described in para. [0286]-[0288]). 
Re Claim 3, Banerji discloses that the one or more recovery cues is selected from a list comprising: tactile sensations, auditory sounds, scents, messages, music, personalized supportive voices, visual stimuli, images, and photographs (para. [0067]).  
Re Claim 4, Banerji discloses that the user suffers from a disease or disorder selected from a list comprising: addiction disorders, substance addiction, depression, post-traumatic stress disorder, anxiety disorders, phobias, and behavioral regulation disorders (para. [0072]).  
Re Claim 6, Banerji discloses that the device of the user is selected from a list comprising: desktop computer, laptop computer, tablet computer, smartphone, smartwatch, wearable electronic device (para. [0062], [0079]).  

Re Claim 7, Banerji discloses a non-transitory, computer-readable medium comprising instructions that, when executed by a computer, cause the computer to (para. [0085] discloses program instruction sets directed to performing particular unified neurological-physiological rehabilitation and/or functional development operations): 
measure one or more baselines of biobehavioral data of a user with one or more sensors (para. [0085], [0100], [0101] discloses (a) the acquisition, retrieval, processing, and/or analysis of a subject's mind signals and body signals; (b) the subject based or subject specific calibration of certain system parameters, which can include reference mind state parameters and reference body state parameters, para. [0006], [0013] discloses baseline or at rest brain wave); 
calibrate one or more behavioral risk thresholds of the user using the one or more sensors based on the one or more baselines of biobehavioral data of the user (para. [0085], [0100], [0101] discloses (a) the acquisition, retrieval, processing, and/or analysis of a subject's mind signals and body signals; (b) the subject based or subject specific calibration of certain system parameters, which can include reference mind state parameters and reference body state parameters); 
collect one or more real-time biobehavioral data of the user with the one or more sensors (para. [0069] discloses monitoring or recording a subject’s mind signals and body signals in real time, [0092] discloses that mind state indicators can represent aspects of a subject's mental state at particular times (e.g., on a real time, near-real time, or periodic basis), and body state indicators can correspondingly represent aspects of the subject's body state at particular times, para. [0005]); 
upon determination that the one or more real-time biobehavioral data exceeds at least one of the one or more behavioral risk thresholds of the user, provide one or more recovery cues to an electronic computing device of the user for presentment to the user (para. [0102] discloses during the course of the subject's engagement in functional development activity sequences, the subject is presented with biofeedback that can convey whether the level or intensity of a given mind state 1400 for adaptively adjusting functional development activity sequence parameters), 
measure a response of the user to presentment of the one or more recovery cues on the electronic computing device (para. [0005], para. [0282], fig. 13 discloses a first process portion 1402 involves determining whether the subject's mind state is conducive or aligned with respect to activity or task performance, leaning, and/or developmental objectives, for instance, by determining whether one or more mind state alignment indicators MA(t) satisfy corresponding mind state alignment criteria such as meeting or exceeding threshold or minimum mind state alignment indicator values (e.g., MA threshold values) A second process portion 1404 involves determining whether the subject's body state BA(t) is conducive or aligned with respect to activity or task performance, learning, and/or developmental objectives, such as by determining whether one or more body state alignment indicators satisfy corresponding body state alignment criteria, such as meeting or exceeding threshold or minimum body state alignment indicator values (e.g., BA threshold values); [0281], [0282], fig 13 discloses presenting functional development activity sequence and looping back to mind state alignment determination)); and 
based on the response of the user, modify an exposure frequency of the one or more recovery cues (para. [0285] discloses a process portion 1430, 1410 involving determining whether an activity intensity is adjustable, a process portion 1444 involving decreasing an activity intensity level, and para. [0284] discloses a process portion 1424 involving increasing an activity intensity – all these adjustment of increasing/decreasing reads on “modifying an exposure frequency of the one or more recovery cues”).  

Banerji discloses facilitating or effectuating the enhanced rehabilitation or development of abilities in subjects experiencing psychological, mental, or cognitive dysfunction and/or psychiatric, affective, or emotional dysfunction, such as depression, PTSD, addition, or dependency disorder, anxiety disorder, ADHD, etc. (para. [0072]). Banerji uses mind state indicators including EEG based signal that measures mental activity corresponding to some or each of a level of stress, or anxiety, a level of relaxation, and a level of mental attention or focus (para. [0114]). 
Banerji discloses presenting a relaxation sequence or routine that guides the subject toward a relaxed, at-rest, or baseline mind state (para. [0101]). The subject is instructed to follow exercises to attain or maintain a relaxed yet alert mind state (para. [0202], [0210]). Banerji discloses that mind state training routines includes presenting one or more of an audio and/or visual mental relaxation routine; music, sound, or rhythm therapy; and binaural audio signals to the subject in a manner that is expected to increase a likelihood that the subject’s neural firing patterns give rise to EEG measures or signal levels that can result in the subject’s realization of or return to mind state alignment (para. [0294], [0296], [0306], [0317]-[0322]). 
Banerji is silent regarding collecting one or more real-time biobehavioral data of the user while the user is experiencing a real-time relapse-inducing situation. Banerji is also silent regarding, prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior biobehavioral data of the user below the one or more behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation. 
However, Owens discloses method and device for post clinical treatment of dependency relapses (title). Owens discloses the device and method used to bridge the transition from the rehabilitation center back to outside life and thus bring the best part of the treatment environment into the present (para. [0035]), and thereby teaches generating a relapse situation at rehabilitation center, relapse-inducing situation” and “prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior biobehavioral data of the user below the one or more behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation”. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Banerji, by configuring the computer to collect one or more real-time biobehavioral data of the user with the one or more sensors while the user is experiencing a real-time relapse-inducing situation and provide one or more recovery cues to a device of the user for presentment to the user, wherein, prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior biobehavioral data of the user below the one or more behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation, as taught by Owens, for the purpose of treatment of dependency relapse, teaching subject patient to identify addictive cues, exposing patient to perceptible treatment stimuli to treat dependency relapse, teaching patient to achieve a mental state of relaxation and clarity in the presence of the addicting cues, and identifying particularly effective treatment stimuli (fig. 2a, para. [0039]-[0041]). 

Re Claim 9, Banerji discloses that the one or more recovery cues is selected from a list comprising: tactile sensations, auditory sounds, scents, messages, music, personalized supportive voices, visual stimuli, images, and photographs (para. [0067]).  
Re Claim 10, Banerji discloses that the user suffers from a disease or disorder selected from a list comprising: addiction disorders, substance addiction, depression, post-traumatic stress disorder, anxiety disorders, phobias, and behavioral regulation disorders (para. [0072]).    
	Re Claim 13, Banerji discloses a system (para. [0079], system 10, fig. 1) comprising: 
one or more sensors (para. [0080], [0081], mind signal capture devices 100, body signal capture devices 200, signal acquisition unit 20, fig. 1); 
one or more electronic computing devices (para. [0079], external or remote systems or devices 84 (e.g., a mobile telephone, a tablet computer, or an electronic game appliance), fig. 1); and 
a server (para. [0079], remote system interfaces 50, networked computing infrastructure 90, fig. 1), wherein the server comprises: 
one or more processors (para. [0084], processing unit 30, fig. 1), and 
a memory comprising instructions that, when executed by the one or more processors, cause the one or more processors to (para. [0085], data storage unit 40, memory 700, fig. 1): 
measure one or more baselines of biobehavioral data of a user with the one or more sensors (para. [0085], [0100], [0101] discloses  (a) the acquisition, retrieval, processing, and/or analysis of a subject's mind signals and body signals; (b) the subject based or subject specific calibration of certain system parameters, which can include reference mind state parameters and reference body state parameters, para. [0006], [0013] discloses baseline or at rest brain wave); Page 4 of 10Serial No.: 16/376,281 Response Dated: November 23, 2020 Reply to Office Action of August 21, 2020 

measure one or more real-time behavioral data of the user with the one or more sensors (para. [0069] discloses monitoring or recording a subject’s mind signals and body signals in real time, [0092] discloses that mind state indicators can represent aspects of a subject's mental state at particular times (e.g., on a real time, near-real time, or periodic basis), and body state indicators can correspondingly represent aspects of the subject's body state at particular times, para. [0005]); 
upon determination that the one or more real-time biobehavioral data exceeds at least one of the one or more behavioral risk thresholds of the user, provide one or more recovery cues to an electronic computing device of the one or more electronic computing devices of the user (para. [0102] discloses during the course of the subject's engagement in functional development activity sequences, the subject is presented with biofeedback that can convey whether the level or intensity of a given mind state indicator exceeds, approximately equals, or is less than a corresponding reference mind state parameter; para. [0066], [0067] discloses that biofeedback is provided to automatically facilitate the re-alignment of a subject’s mind state and/or body state relative to respective target mind state parameters and/or target body state parameters; para. [0281], fig. 13 discloses a flow diagram of a process 1400 for adaptively adjusting functional development activity sequence parameters), 
1402 involves determining whether the subject's mind state is conducive or aligned with respect to activity or task performance, leaning, and/or developmental objectives, for instance, by determining whether one or more mind state alignment indicators MA(t) satisfy corresponding mind state alignment criteria such as meeting or exceeding threshold or minimum mind state alignment indicator values (e.g., MA threshold values) A second process portion 1404 involves determining whether the subject's body state BA(t) is conducive or aligned with respect to activity or task performance, learning, and/or developmental objectives, such as by determining whether one or more body state alignment indicators satisfy corresponding body state alignment criteria, such as meeting or exceeding threshold or minimum body state alignment indicator values (e.g., BA threshold values); [0281], [0282], fig 13 discloses presenting functional development activity sequence and looping back to mind state alignment determination); and 
based on the response of the user, modify an exposure frequency of the one or more recovery cues (para. [0285] discloses a process portion 1430, 1410 involving determining whether an activity intensity is adjustable, a process portion 1444 involving decreasing an activity intensity level, and para. [0284] discloses a process portion 1424 involving increasing an activity intensity – all these adjustment of increasing/decreasing reads on “modifying an exposure frequency of the one or more recovery cues”).  

Banerji discloses facilitating or effectuating the enhanced rehabilitation or development of abilities in subjects experiencing psychological, mental, or cognitive dysfunction and/or psychiatric, affective, or emotional dysfunction, such as depression, PTSD, addition, or dependency disorder, anxiety disorder, ADHD, etc. (para. [0072]). Banerji uses mind state indicators including EEG based signal that 
Banerji discloses presenting a relaxation sequence or routine that guides the subject toward a relaxed, at-rest, or baseline mind state (para. [0101]). The subject is instructed to follow exercises to attain or maintain a relaxed yet alert mind state (para. [0202], [0210]). Banerji discloses that mind state training routines includes presenting one or more of an audio and/or visual mental relaxation routine; music, sound, or rhythm therapy; and binaural audio signals to the subject in a manner that is expected to increase a likelihood that the subject’s neural firing patterns give rise to EEG measures or signal levels that can result in the subject’s realization of or return to mind state alignment (para. [0294], [0296], [0306], [0317]-[0322]). 
Banerji is silent regarding collecting one or more real-time biobehavioral data of the user while the user is experiencing a real-time relapse-inducing situation. Banerji is also silent regarding, prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior biobehavioral data of the user below the one or more behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation. 
However, Owens discloses method and device for post clinical treatment of dependency relapses (title). Owens discloses the device and method used to bridge the transition from the rehabilitation center back to outside life and thus bring the best part of the treatment environment into the present (para. [0035]), and thereby teaches generating a relapse situation at rehabilitation center, teaching subject patient to identify addictive cues, exposing patient to perceptible treatment stimuli to treat dependency relapse, teaching patient to achieve a mental state of relaxation and clarity in the presence of the addicting cues while collecting one or more real-time biobehavioral data of the user, and identifying particularly effective treatment stimuli (fig. 2a, para. [0039]-[0041]). Patient then repeatedly rehearses attaining the mental state until trained in the presence of the addicting cues to relapse-inducing situation” and “prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior biobehavioral data of the user below the one or more behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation”. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Banerji, by configuring the processor to measure one or more real-time biobehavioral data of the user with the one or more sensors while the user is experiencing a real-time relapse-inducing situation and provide one or more recovery cues to a device of the user, wherein, prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior biobehavioral data of the user below the one or more behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation, as taught by Owens, for the purpose of treatment of dependency relapse, teaching subject patient to identify addictive cues, exposing patient to perceptible treatment stimuli to treat dependency relapse, teaching patient to achieve a mental state of relaxation and clarity in the presence of the addicting cues, and identifying particularly effective treatment stimuli (fig. 2a, para. [0039]-[0041]). 

Re Claim 15, Banerji discloses that the one or more recovery cues is selected from a list comprising: tactile sensations, auditory sounds, scents, messages, music, personalized supportive voices, visual stimuli, images, and photographs (para. [0067]).  
Re Claim 16, Banerji discloses that the user suffers from a disease or disorder selected from a list comprising: addiction disorders, substance addiction, depression, post-traumatic stress disorder, anxiety disorders, phobias, and behavioral regulation disorders (para. [0072]).  
Re Claim 18, Banerji discloses that the electronic computing device of the user is selected from the list comprising: desktop computer, laptop computer, tablet computer, smartphone, smartwatch, wearable electronic device (para. [0062], [0079]).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (US 2014/0200432), hereinafter “Banerji”, as modified by Owens et al. (US 2010/0009324), hereinafter “Owens”, and further in view of Orbach (US 2008/0214903).
Re Claims 11 and 17, Banerji discloses the claimed invention substantially as set forth in claims 7 and 13. 
	Banerji discloses using virtual reality scenarios as functional development activity sequence that involves subject engagement in tasks or activities that are relevant to the development, normalization, or restoration of subject function (para. [0172]). 
Banerji and Owens are silent regarding the steps of measuring the one or more baseline biobehavioral data of the user with one or more sensors and calibrating the one or more behavioral risk thresholds of the user using the one or more sensors being performed in a virtual reality environment. 
	However, Orbach discloses a system and method for monitoring one or more physiological parameters of a user and teaches the steps of measuring the one or more baseline biobehavioral data of the user with one or more sensors and calibrating the one or more behavioral risk thresholds of the user using the one or more sensors are performed in a virtual reality environment (para. [0202], [0203]). 
. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (US 2014/0200432), hereinafter “Banerji”, as modified by Owens et al. (US 2010/0009324), hereinafter “Owens”, and further in view of Vardas (US 2017/0224273). 
Re Claim 22, Banerji discloses the claimed invention substantially as set forth in claim 13. 
	Banerji and Owens are silent regarding the instructions, when executed, further cause the one or more processors to: following presentment of the one or more recovery cues to the user, determine a rate of change of the one or more real-time biobehavioral data; and remove at least one of the one or more recovery cues from the electronic computing device of the one or more electronic computing devices of the user based on a determination that the rate of change does not meet a predefined rate.
	However, Vardas discloses a wearable device for monitoring biometric data and enabling biofeedback indications in response to biometric data received (abstract, fig. 1) for stress management (para. [0016], [0031]) and teaches instructions, when executed, cause the one or more processors to: following presentment of the one or more recovery cues to the user, determine a rate of change of the one or more real-time biobehavioral data; and remove at least one of the one or more recovery cues from the electronic computing device of the one or 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Banerji as modified by Owens, by adding the instructions, when executed, further cause the one or more processors to: following presentment of the one or more recovery cues to the user, determine a rate of change of the one or more real-time biobehavioral data; and remove at least one of the one or more recovery cues from the electronic computing device of the one or more electronic computing devices of the user based on a determination that the rate of change does not meet a predefined rate, as taught by Vardas, for the purpose of self-regulating the user’s activity and behavior in order to improve the user’s performance or health where the biometric monitoring device provides personal biofeedback customized for the user. By utilizing the taught procedure, the user can train his/her brain to reduce anxiety, stress, and the severity of ADD/ADHD (para. [0022]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, August 14, 2021Examiner, Art Unit 3792     

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792